965 F.2d 1063
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Frank K. HARTLE, Maxine E. Hartle and Dawn M. Janes,Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 91-5126.
United States Court of Appeals, Federal Circuit.
March 2, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
The court's January 15, 1992 stay order is lifted and the court now considers the United States' motion to dismiss the appeal of Frank K. Hartle et al. and Hartle's opposition thereto.


2
On May 29, 1991, the Claims Court denied Hartle's post-judgment motion.   Sixty-one days later, on July 30, 1991, Hartle filed a notice of appeal.


3
Pursuant to 28 U.S.C. 2107 and Fed.R.App.P. 4(a)(4), Hartle was required to file his notice of appeal within 60 days after the Claims Court ruled on his post-judgment motion.   The timely filing of a notice of appeal is mandatory and jurisdictional.   Sofarelli Associates, Inc. United States, 716 F.2d 1395, 1396 (Fed.Cir.1983).


4
Accordingly,

IT IS ORDERED THAT:

5
The United States' motion to dismiss is granted.*



*
 The court's dismissal of this appeal does not affect the appeal, if any, of the Claims Court's recent order denying Hartle's 60(b) motion